Citation Nr: 0027507	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (COPD) due to smoke exposure, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by asthma and COPD.

3.  Entitlement to service connection for a sleep disorder, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by sleep disturbance.

4.  Entitlement to service connection for a disability 
manifested by weight loss, claimed in the alternative as a 
disability due to undiagnosed illness manifested by weight 
loss. 

5.  Entitlement to service connection for a disability 
manifested by shortness of breath (other than COPD and 
asthma), claimed in the alternative as a disability due to 
undiagnosed illness manifested by shortness of breath.

6.  Entitlement to service connection for furunculosis or 
herpes simplex, claimed as a skin disorder, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by skin problems.

7.  Entitlement to service connection for dysthymia and 
dementia, claimed as a disability manifested by emotional and 
physical stress, claimed in the alternative as a disability 
due to undiagnosed illness manifested by emotional and 
physical stress.

8.  Entitlement to service connection for vascular headaches, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by headaches.

9.  Entitlement to service connection for a disability 
manifested by joint and muscle pain, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by joint and muscle pain.

10.  Entitlement to service connection for a gastrointestinal 
disorder, to include dyspepsia and diarrhea, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by gastrointestinal problems, to include dyspepsia 
and diarrhea.

11.  Entitlement to service connection for allergic rhinitis, 
claimed as a disability manifested by flu-like symptoms, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by flu-like symptoms.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by fatigue, claimed in the alternative 
as a disability due to undiagnosed illness manifested by 
fatigue.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by memory loss, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by memory loss.

14.  Entitlement to an increased disability rating for 
retropatellar pain syndrome, left knee, currently evaluated 
as 10 percent disabling.

15.  Entitlement to an increased disability rating for 
retropatellar pain syndrome, right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.  He served in Southwest Asia from December 8, 
1990, to April 19, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
and Jackson, Mississippi, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).

In March 2000, a hearing at the Jackson RO was held before 
the undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).

At that hearing, the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disorders was discussed.  That issue, which arose 
from an adverse decision rendered by the Jackson RO in July 
1997, had previously been developed for appellate review.  
However, it was withdrawn from further VA consideration by 
the veteran, through his personal representative, at a 
personal hearing held at the Jackson RO in November 1998.  
That issue was not thereafter developed for appellate 
consideration in accordance with 38 C.F.R. § 20.200 (1999), 
and is accordingly not before the Board.   


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  The veteran's claim of entitlement to service connection 
for asthma and COPD due to smoke exposure is plausible.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for asthma and 
COPD due to smoke exposure has been developed.

4.  Asthma and COPD is not shown to be the product of 
inservice smoke inhalation, or otherwise due to inservice 
disease or injury.

5.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by 
asthma and COPD is a claim for a disability for which he has 
established a diagnosis.

6.  There is no medical evidence of a current sleep disorder.

7.  There is no medical evidence of current weight loss.

8.  No medical evidence has been presented or secured to 
render plausible a claim that a disability (other than asthma 
or COPD) manifested by shortness of breath was either 
manifested during service, or is the result of a disease or 
injury incurred therein.

9.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by 
shortness of breath is a claim for a disability for which he 
has established a diagnosis (asthma and COPD).

10.  No medical evidence has been presented or secured to 
render plausible a claim that a skin disorder, diagnosed as 
furunculosis or herpes simplex, was either manifested during 
service, or is the result of a disease or injury incurred 
therein.

11.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by skin 
problems is a claim for a disability for which he has 
established a diagnosis (furunculosis or herpes simplex).

12.  No medical evidence has been presented or secured to 
render plausible a claim that dysthymia or dementia, claimed 
as a disability manifested by emotional and physical stress, 
was either manifested during service, or is the result of a 
disease or injury incurred therein.

13.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by 
emotional and physical stress is a claim for a disability for 
which he has established a diagnosis (dysthymia and 
dementia).

14.  No medical evidence has been presented or secured to 
render plausible a claim that a vascular headache disability 
was either manifested during service, or is the result of a 
disease or injury incurred therein.

15.  The veteran's claim of entitlement to service connection 
for vascular headaches, claimed as a disability due to 
undiagnosed illness manifested by headaches, is a claim for a 
disability for which he has established a diagnosis.

16.  No medical evidence has been presented or secured to 
render plausible a claim that a disability manifested by 
joint and muscle pain was either manifested during service, 
or is the result of a disease or injury incurred therein.

17.  No medical evidence has been presented or secured to 
render plausible a claim establishing a nexus between 
inservice gastroenteritis and a gastrointestinal disorder, to 
include dyspepsia and diarrhea, that was manifested 
subsequent to service.

18.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by 
gastrointestinal problems, to include dyspepsia and diarrhea, 
is a claim for a disability for which he has established a 
diagnosis. 

19.  No medical evidence has been presented or secured to 
render plausible a claim that allergic rhinitis, claimed as a 
disability manifested by flu-like symptoms, was either 
manifested during service, or is the result of a disease or 
injury incurred therein.

20.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by flu-
like symptoms is a claim for a disability for which he has 
established a diagnosis (allergic rhinitis).

21.  Service connection for a disability manifested by 
fatigue, claimed in the alternative as a disability due to 
undiagnosed illness manifested by fatigue, was denied by VA 
by means of a June 1995 rating decision.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not perfect a timely appeal.

22.  The evidence received subsequent to June 1995, with 
regard to the veteran's claim for service connection for a 
disability manifested by fatigue, claimed in the alternative 
as a disability due to undiagnosed illness manifested by 
fatigue, is new but is not material.

23.  Service connection for a disability manifested by memory 
loss, claimed in the alternative as a disability due to 
undiagnosed illness manifested by memory loss, was denied by 
VA by means of a June 1995 rating decision.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not perfect a timely appeal.

24.  The evidence received subsequent to June 1995, with 
regard to the veteran's claim for service connection for a 
disability manifested by memory loss, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by memory loss, is new but is not material.

25.  The veteran's claims of entitlement to increased 
disability ratings for retropatellar pain syndrome of each 
knee are plausible.

26.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased disability ratings for 
retropatellar pain syndrome of each knee has been developed.

27.  Left knee retropatellar pain syndrome is manifested 
primarily by complaints of pain, and by the absence of 
organic pathology on examination.

28.  Right knee retropatellar pain syndrome is manifested 
primarily by complaints of pain, and by the absence of 
organic pathology on examination.



CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded, and there is no statutory duty to assist the 
veteran in the further development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for asthma 
and COPD due to smoke exposure is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Asthma and COPD due to smoke exposure were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).

4.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by asthma and COPD.  38 
U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999).

5.  The claim for service connection for a sleep disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in the further development of facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for a disability due to 
undiagnosed illness manifested by sleep disturbance is not 
well grounded, and there is no statutory duty to assist the 
veteran in the further development of facts pertinent to this 
claim.  38 U.S.C.A. §§  1117, 5107(a) (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (1999).

7.  The claim for service connection for a disability 
manifested by weight loss is not well grounded, and there is 
no statutory duty to assist the veteran in the further 
development of facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim for service connection for a disability due to 
undiagnosed illness manifested by weight loss is not well 
grounded, and there is no statutory duty to assist the 
veteran in the further development of facts pertinent to this 
claim.  38 U.S.C.A. §§  1117, 5107(a) (West 1991 and Supp. 
2000); 38 C.F.R. § 3.317 (1999).

9.  The claim for service connection for a disability 
manifested by shortness of breath is not well grounded, and 
there is no statutory duty to assist the veteran in the 
further development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  There is no entitlement under the law for the claim of 
entitlement to service connection for asthma or COPD, claimed 
as a disability due to undiagnosed illness manifested by 
shortness of breath.  38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (1999).

11.  The claim for service connection for furunculosis or 
herpes simplex, claimed as a skin disorder, is not well 
grounded, and there is no statutory duty to assist the 
veteran in the further development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

12.  There is no entitlement under the law for the claim of 
entitlement to service connection for furunculosis or herpes 
simplex, claimed as a disability due to undiagnosed illness 
manifested by skin problems.  38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317 (1999).

13.  The claim for service connection for dysthymic disorder 
and dementia, claimed as a disability manifested by emotional 
and physical stress, is not well grounded, and there is no 
statutory duty to assist the veteran in the further 
development of facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

14.  There is no entitlement under the law for the claim of 
entitlement to service connection for dysthymic disorder and 
dementia, claimed as a disability due to undiagnosed illness 
manifested by emotional and physical stress.  38 U.S.C.A. 
§ 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999).

15.  The claim for service connection for vascular headaches 
is not well grounded, and there is no statutory duty to 
assist the veteran in the further development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

16.  There is no entitlement under the law for the claim of 
entitlement to service connection for vascular headaches, 
claimed as a disability due to undiagnosed illness manifested 
by headaches.  38 U.S.C.A. § 1117 (West Supp. 2000); 38 
C.F.R. § 3.317 (1999).

17.  The claim for service connection for a disability 
manifested by joint and muscle pain is not well grounded, and 
there is no statutory duty to assist the veteran in the 
further development of facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

18.  The claim for service connection for a disability due to 
undiagnosed illness manifested by joint and muscle pain is 
not well grounded, and there is no statutory duty to assist 
the veteran in the further development of facts pertinent to 
this claim.  38 U.S.C.A. §§  1117, 5107(a) (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.317 (1999).

19.  The claim for service connection for a gastrointestinal 
disorder, to include dyspepsia and diarrhea, is not well 
grounded, and there is no statutory duty to assist the 
veteran in the further development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

20.  There is no entitlement under the law for the claim of 
entitlement to service connection for a disability due to 
undiagnosed illness manifested by gastrointestinal problems, 
to include dyspepsia and diarrhea.  38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (1999).

21.  The claim for service connection for allergic rhinitis, 
claimed as a disability manifested by flu-like symptoms, is 
not well grounded, and there is no statutory duty to assist 
the veteran in the further development of facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

22.  There is no entitlement under the law for the claim of 
entitlement to service connection for allergic rhinitis, 
claimed as a disability due to undiagnosed illness manifested 
by flu-like symptoms.  38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (1999).

23.  The RO's June 1995 rating decision, wherein a claim for 
service connection for a disability manifested by fatigue, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by fatigue, was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

24.  The evidence received subsequent to the RO's June 1995 
rating decision, wherein service connection for a disability 
manifested by fatigue, claimed in the alternative as a 
disability due to undiagnosed illness manifested by fatigue, 
was denied, does not serve to reopen the veteran's claim for 
service connection for that disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

25.  The RO's June 1995 rating decision, wherein a claim for 
service connection for a disability manifested by memory 
loss, claimed in the alternative as a disability due to 
undiagnosed illness manifested by memory loss, was denied, is 
final.  38 U.S.C.A. § 7105 (West 1991).

26.  The evidence received subsequent to the RO's June 1995 
rating decision, wherein service connection for a disability 
manifested by memory loss, claimed in the alternative as a 
disability due to undiagnosed illness manifested by memory 
loss, was denied, does not serve to reopen the veteran's 
claim for service connection for that disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

27.  The claim of entitlement to an increased disability 
rating for retropatellar pain syndrome, left knee, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

28.  The criteria for an increased disability rating for 
retropatellar pain syndrome, left knee, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).

29.  The claim of entitlement to an increased disability 
rating for retropatellar pain syndrome, right knee, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

30.  The criteria for an increased disability rating for 
retropatellar pain syndrome, right knee, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's DD Form 214, reflecting active service from 
January 1989 to January 1993, shows that he was awarded the 
Southwest Asia Service Medal.

The report of the veteran's service entrance medical 
examination, dated in December 1988, shows that he was 
clinically evaluated as normal, with the exception of pes 
planus and a birthmark on the left side of the chest.  In 
April 1989 he was accorded treatment for complaints of "cold, 
sore throat, breathing."  A January 1990 treatment record 
shows that he had hit his head on a tank.  He complained of 
feeling warm, but apparently denied experiencing headaches; a 
soft tissue injury was diagnosed.  A March 1990 record shows 
that he had attended a block of instruction that introduced 
principles of stress management.  In June 1990, he complained 
of "faintness" in conjunction with treatment for knee pain.  
An August 1990 medical record notes complaints of discomfort 
above the waist, and in particular a sharp pain in the back 
of the neck occasionally associated with exercise.  

Review of the veteran's service medical records also shows 
that he was accorded treatment in May 1991 for complaints of 
a sore throat, dryness, and pain; an assessment of sinusitis 
was rendered.  In December 1991, assessments of mild back 
strain and mild flu-like symptoms were made following 
complaints of a sore throat, nasal discharge, and right side 
back and leg pain.  In August 1992 he was seen for complaints 
of diarrhea and an upset stomach; an assessment of 
gastroenteritis was made.  A September 1992 treatment record 
notes an assessment of mid-back pain.  A report of medical 
history, dated in September 1992 and signed by the examining 
physician in October 1992, shows that he indicated that he 
had, or once had, swollen and painful joints; frequent 
indigestion; and stomach, liver, or intestinal trouble.  The 
report of his separation medical examination, dated in 
October 1992, indicates that he was clinically evaluated as 
normal in all relevant aspects, and notes only chronic 
bilateral knee pain under "summary of defects and diagnoses."

The veteran's service medical records further show that he 
weighed 124 pounds on entrance examination in December 1988, 
and 145 pounds at the time of his separation examination in 
October 1992.

In April 1993, the Jackson RO granted service connection for 
retropatellar pain syndrome of each knee, with each knee 
deemed noncompensable.  At that time, service connection was 
denied for stomach pains.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated May 3, 1993.

The report of an August 1993 VA examination indicates 
diagnoses that included bilateral patellofemoral syndrome; 
dyspepsia, etiology unknown, rule out reflux; and history of 
diarrhea, etiology unknown.  The Jackson RO, in a September 
1993 rating decision, in part again denied service connection 
for a stomach condition.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated October 5, 1993.

The report of a July 1994 VA general medical examination 
notes diagnoses that include COPD, etiology unknown; history 
of chronic diarrhea (normal barium enema, normal stool exam 
with no ova, cysts or parasite pathogens noted); subjective 
history of fatigue; and history of flu-like symptoms.  The 
report of a pulmonary function test conducted at that time 
indicates the presence of severe obstructive ventilatory 
impairment.  The report of an upper GI study conducted by VA 
in July 1994 indicates that the fundus of the stomach 
demonstrated somewhat increased density with ulcerations, and 
that the duodenal bulb demonstrated prominence of mucosal 
folds probably related to a degree of duodenitis.  The report 
of a July 1994 VA joints examination notes that the veteran 
listed complaints of joint and muscle soreness, but that his 
primary joint complaints appeared to be with regard to his 
knees.  He lacked 10 degrees from terminal extension to both 
knees and had 140 degrees of flexion in each knee.  There was 
no redness, heat, swelling or instability.  Each knee had 
generalized tenderness to palpation about the patellofemoral 
joint.  The veteran performed a satisfactory heel-and-toe 
walk, and was able to squat slowly approximately one-half way 
down and arise again.  The report notes an impression of 
bilateral patellofemoral syndrome; on x-ray, no abnormality 
was deemed demonstrated.  The report of a miscellaneous 
neurological disorders examination, also conducted by VA in 
July 1994, indicates an impression of normal examination in a 
neurologically asymptomatic person.  The report of a July 
1994 x-ray of the veteran's chest indicates that the lung 
fields appeared clear and free of infiltrates.  The report of 
an August 1994 VA PTSD examination notes the veteran's 
complaints of memory loss, along with his denial of any 
treatment for emotional problems.  The report indicates that 
he exhibited no obvious memory deficits on examination, and 
furnished no history of symptoms suggestive of a significant 
psychiatric disorder.  

In a June 1995 rating decision, the Nashville RO denied 
service connection for fatigue, joint pain, flu-like 
symptoms, memory loss, a stomach condition, and muscle pain, 
both as incurred in or aggravated by service, and as 
disabilities resulting from undiagnosed illnesses relating to 
active service in the Southwest Asia Theater during the 
Persian Gulf War.  The veteran was notified of this decision, 
and of appellate rights and procedures, by means of a letter 
dated June 13, 1995.  In July 1995, a notice of disagreement 
(NOD) was received by VA with regard to fatigue, joint pain, 
and muscle pain.

Private medical records, received by VA in September 1995 but 
dated in September 1994 and November 1994, note assessments 
of gastroenteritis and abdominal pain, respectively, based on 
complaints in September 1994 of diarrhea and in November 1994 
of stomach pain, each of several days duration. 

In January 1996, the Nashville RO, in pertinent part, denied 
service connection for asthma and COPD due to smoke exposure, 
and for gastrointestinal and stomach problems, both as 
directly resulting from or aggravated by service, and as a 
consequence of Southwest Asia service during the Persian Gulf 
War.  The veteran was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
January 22, 1996.

On February 23, 1996, VA received a statement from the 
veteran that constituted an NOD with regard to denials of 
service connection for fatigue, memory loss, a stomach 
condition, asthma and COPD, a gastrointestinal disorder, and 
"any other claim I have in your office."  

In April 1996, the RO denied service connection for 
headaches, both as incurred in or aggravated by service, and 
as a product of service in the Southwest Asia Theater during 
the Persian Gulf War.  The RO also increased the disability 
rating assigned for retropatellar pain syndrome, with each 
knee rated as 10 percent disabling as of July 12, 1994.  On 
April 10, 1996, the veteran was furnished a statement of the 
case (SOC) that pertained, in part, to denials of service 
connection for asthma and COPD, gastrointestinal and stomach 
problems, fatigue, and memory loss. 

A private medical record, received by VA in July 1996 but 
dated in November 1995, notes complaints by the veteran of 
constant knee pain.

A lay statement dated in October 1996 notes that the veteran 
looked tired and out of breath every day, and was "always 
complaining about his stomach, knees, headaches, fatigue and 
many other problems."  Another lay statement, also dated in 
October 1996, notes that the writer had seen the veteran with 
"pain in his knees, stomach, weakness, headaches, and many 
other problems every (sic) since he came out of the 
military."  He also reported that the veteran was losing 
weight daily, seemed to be depressed at all times, and 
"doesn't act the same mentally or physically."  

On November 6, 1996, VA received a statement from the veteran 
in which he indicated that he sought to appeal decisions on 
service connection for asthma and COPD, gastrointestinal and 
stomach problems, fatigue, memory loss, headaches, joint 
pain, and muscle pain.

Three lay statements dated in February 1997, and an undated 
lay statement received by VA in March 1997, are to the effect 
that the veteran experienced memory problems, was under a lot 
of stress, had sleep problems, hurt "from head to toe," was 
very thin, lacked energy, and had a skin disorder.

VA medical records dated between November 1994 and May 1997 
show that the veteran was seen with various complaints and 
problems.  A November 1994 record notes complaints to include 
dyspnea (with no history of asthma), nearly daily diarrhea, 
and poor memory.  In March 1995, he was seen for complaints 
of shortness of breath and exertional dyspnea of three- to 
four-years duration; an assessment of severe obstruction lung 
impairment was rendered.  The report of a March 1995 
pulmonary function test, conducted four days subsequent to 
that outpatient treatment, notes normal pulmonary function 
test results.  A chest x-ray conducted in May 1995 indicates 
that no acute infiltrates were seen.  A May 1995 treatment 
record notes a history of asthma, and the use by the veteran 
of inhalants.  The lungs were clear to auscultation; an 
impression of asthma was indicated.  The report of an August 
1995 pulmonary function test notes findings of mild 
obstructive impairment with marked hyperinflation, and that 
the flow volume loop suggested that the veteran coughed 
during the expiratory phase, was not cooperative, or did not 
understand the test.  An August 1995 treatment record shows 
that his lungs were clear to auscultation, with diminished 
breath sound over all lung fields; the impression was asthma 
probably due to smoke exposure during the Gulf War.

A VA treatment record dated in April 1996 indicates that the 
veteran complained of knee pain and of feeling vibration 
through his knees.  On examination, there was no swelling, 
synovitis or warmth.  There was normal extension.  The record 
shows that there was poor cooperation by the veteran with the 
examination, and that he resisted the examiner's attempts to 
flex his knees fully, with active flexion to only 90 degrees.  
The examiner noted that, when the veteran was getting 
dressed, "he had no problem flexing his knees to sit [and] 
put on jeans."  The impression was knee pain, no objective 
evidence of inflammation.  X-rays of the knees, dated in 
April 1996, show that no abnormalities were seen.  In May 
1996, he was again seen for complaints of knee pain; full 
range of motion was obtained.  

May 1996, August 1996 and March 1997 VA medical records 
indicate an assessment of probable hyperreactive (or 
hyperactive) airway disease.  The report of pulmonary 
function testing conducted in May 1996 notes findings of 
moderate ventilatory impairment, and an increase in residual 
volume probably due to early airway collapse.  A May 1996 
chest x-ray indicated that there was no evidence of acute 
pulmonary infiltrates; there was a questionable nodular 
density that was deemed to be a probable confluence of 
shadows.  A July 1996 VA treatment record shows that each 
knee exhibited motion from 0 (zero) degrees to 120 degrees, 
and that there was no instability; tight hamstrings were 
noted.  July 1996 and November 1996 x-rays of the left knee 
indicated that there were no significant bony or soft tissue 
abnormalities, and that joint spaces were well maintained.  
The report of pulmonary function testing conducted in August 
1996 notes that there was slight obstructive impairment, and 
that lung volume was normal; the report indicates that 
"overall" there was a mild obstructive ventilatory 
impairment.  It also notes that there was "less than ideal" 
cooperation by the veteran.  

The report of a November 1996 MRI test shows that both of the 
veteran's knees exhibited intact anterior, posterior 
cruciate, medial and lateral collateral ligaments, with 
degenerative-type changes noted in each medial meniscus.  
There was a very small amount of fluid adjacent to the 
lateral aspect of the right knee joint.  A March 1997 VA 
treatment record shows that he indicated that both lower 
extremities hurt when the examiner's voice vibrated against 
his bones.  MRI was noted to be within normal limits.  The 
impression was structurally normal bilateral lower 
extremities with chronic pain.

The veteran was scheduled for VA examinations in February 
1997, but apparently failed to report for many of them.  The 
report of VA pulmonary function testing that was conducted in 
February 1997 notes findings that the studies were probably 
normal, considering the difficulties the veteran had with the 
test.  The report of a February 1997 VA skin examination 
shows that the veteran indicated that the skin on his lower 
legs had peeled in the past, and that he has had lesions that 
lasted about two weeks that occurred on any part of his body.  
The report shows that, on examination, there was one lesion, 
on the volar proximal aspect of the left forearm, that was 
approximately .5 x .5 cm in size.  The examiner commented 
that the exact nature of the lesions like that on the 
veteran's left forearm was unknown, "but one considers 
furunculosis."  The report shows that the only active spot 
was on the veteran's left forearm, "so it is difficult to 
speculate on the nature of the other rash since it is not 
active today."

In a July 1997 rating decision, the Jackson RO, in pertinent 
part, denied service connection for memory loss, fatigue, 
emotional and physical stress, joint pain and muscle 
soreness, shortness of breath, skin disease, weight loss, 
headaches, dyspepsia and diarrhea, sleep disturbance, and 
flu-like symptoms, and increased disability ratings for right 
and left knee retropatellar pain syndrome.  A supplemental 
statement of the case (SSOC), referencing all these issues, 
was furnished to the veteran on July 31, 1997, while notice 
of the July 1997 rating decision, and of appellate rights and 
procedures, was furnished to him on August 6, 1997.  Later in 
August 1997, VA received a statement from the veteran in 
which he indicated that all 14 issues identified in the SSOC 
were severe.

The report of a September 1997 VA general medical examination 
indicates diagnoses that included asthma; history of weight 
loss, resolved; history of diarrhea; fatigue secondary to 
poor sleeping habits secondary to nightmares; dyspepsia 
(normal UGI); and history of allergic rhinitis (flu-like 
symptoms).  The veteran's weight was recorded as 146 pounds, 
which was his maximum weight during the past year.  The 
report of a September 1997 VA joints examination indicates 
complaints of constant pain in both knees, with a sensation 
of stiffness in each of them.  It shows that, on examination, 
the knees were symmetrical, and that there was no swelling, 
effusion, tenderness, retropatellar crepitation or quadriceps 
atrophy in either knee.  He had full extension and 150 
degrees of flexion.  The collateral ligaments were stable to 
varus and valgus stress in extension and 30 degrees of 
flexion.  Anterior and posterior drawer tests were negative.  
It was noted that x-rays of the knees revealed no fracture, 
dislocation, narrowing of the articular cartilage or 
osteophyte formation.  The report notes an impression that, 
on physical and x-ray examination, no objective evidence of 
organic pathology was found to explain the veteran's 
symptoms.  The report also shows that the veteran, when 
discussing his knee problems, indicated that he had no pain 
in other joints.  

The report of a September 1997 VA skin examination notes that 
the veteran complained of penile lesions; the examiner 
indicated that this appeared to be herpes simplex.  The 
report also notes that the veteran cited a six- or seven-year 
history of peeling on his palms and legs.  The report 
indicates that there was no active rash at the time of the 
examination.  The report of an upper gastrointestinal barium 
study, conducted by VA in September 1997 in conjunction with 
examination of the veteran, indicates an impression of normal 
upper gastrointestinal series.  X-rays of the veteran's 
chest, dated in September 1997, were deemed to indicate that 
both lungs were clear of any acute process.  September 1997 
x-rays of the paranasal sinuses were normal.  X-rays of the 
knees, also conducted in September 1997, indicated that no 
osseous or articular abnormalities were demonstrated.  

The report of a VA mental disorders examination, conducted in 
October 1997, indicates a diagnosis of dysthymic disorder and 
dementia not otherwise specified.  The report of an October 
1997 VA miscellaneous neurological disorders examination 
indicates that, in terms in neurologic symptoms, a person who 
functioned adequately as a senior in college (such as the 
veteran) must not have any significant memory difficulties.  
A four- to five-year history of headaches was noted.  On 
examination, the veteran was alert, oriented and cooperative, 
and, for the purpose of a neurologic examination, had a 
normal mental status and normal memory.  The report indicates 
an impression of normal neurologic examination in an 
individual who had minor, but somewhat frequent, vascular 
headaches that were probably a form of migraine.  On VA chest 
x-ray in October 1997, the lungs were found to be free of any 
acute process.

The report of a December 1997 VA psychological examination 
indicates diagnostic impressions to include dysthymic 
disorder, late onset; and anxiety disorder.  The report notes 
that, on testing, mild to moderate deficits were noted in 
information processing speed, delayed recall of verbal 
stimuli, and verbal fluency.  The veteran's emotional 
complaints were most consistent with chronic dysthymic 
disorder, but there was also a significant anxious component 
to his affect.  The examiner remarked that, due to the 
severity of the veteran's current mood disturbance, his 
current cognitive deficits were probably secondary to his 
mood disorder; that is, he had current measurable deficits in 
memory and other cognitive functions that would likely 
improve with successful treatment of his mood disorder.  

The report of a March 1998 VA CT scan of the veteran's head 
notes a clinical history of memory loss and headaches.  The 
report indicates that the ventricular system appeared within 
normal limits, and that there was no evidence of either focal 
lesions, or of any intracranial mass lesion.  

A report of VA mental health clinic treatment, dated in July 
1998, shows an assessment of mixed anxiety, depression, 
paranoid ideation and visual hallucinations; the veteran's 
cognition problems were deemed probably related to nerve 
problems.  An August 1998 mental health clinic treatment 
record indicates an assessment of dysthymic disorder.  

At a November 1998 personal hearing, the veteran recited his 
experiences while serving in Saudi Arabia, and specifically 
averred that he had been exposed to smoke from burning 
oilfields.  He also presented testimony as to the fatigue, 
sleep disturbance, flu-like symptoms, memory loss, headaches, 
depression, and emotional stress he was experiencing.  He 
stated that he had regained weight that he had previously 
lost.  He alleged that he had joint pain and muscle soreness 
that began in his legs, and which "worked its way up" through 
his hips to the lower part of his back; he specifically 
averred that his legs were sore "all of the time."  He stated 
that he first noticed during active duty that he became short 
of breath.  He also stated that he experienced recurring 
peeling of the skin on his legs and palms.  In addition, he 
alleged that he first had diarrhea and stomach problems while 
in Saudi Arabia, and that his weight loss was a product of 
those problems.  With regard to his left knee, he testified 
that he had pain, popping, instability, and fluid on the 
knee, and specifically stated that the knee "gave out."  He 
also testified that the knee stiffened, and that he was 
unable to squat.  With regard to his right knee, he testified 
that he experienced radiating pain, and that the knee was 
unstable.

In December 1998, in conjunction with his claim for service 
connection for PTSD, the veteran submitted statements 
regarding his purported stressors.  He indicated that he had 
seen the bodies of Iraqi soldiers who had been killed in 
combat; he also indicated that the Iraqis had fired a missile 
at his unit's location, and that, while it hadn't hit his 
area, the incident nonetheless scared him.

The report of a February 1999 VA examination of the veteran's 
knees shows that he complained of constant knee pain at a 
level of 10 to 11 on a scale of 0 (zero) to 10, and that he 
alleged that he heard popping noises in his knees while 
walking.  On examination, his gait was deemed normal, 
although at times he seemed to favor the left lower extremity 
when being observed.  There was no varus or valgus deformity, 
and he walked on his heels and toes with good balance.  He 
was able to stand on one leg at a time with good balance, and 
was able to squat and rise without any difficulty.  There was 
no swelling, tenderness or effusion of either knee.  Drawer 
sign and Lachman's test were negative.  Varus and valgus 
stress testing did not reveal any instability, although the 
veteran complained of severe pain throughout the examination.  
Range of motion on the left was accomplished from 0 (zero) 
degrees to 150 degrees, and on the right from 0 (zero) 
degrees to 145 degrees, with all motion being active range of 
motion.  The veteran was able to get off the examination 
table, and take off and put on his shoes, without any 
difficulty.  Rotation of both knees during the examination 
was normal.  No instability of either the patellar or knee 
joints was noted, no crepitations were either heard or felt, 
and there was no atrophy either in the quadriceps or 
gastrocnemius muscles.  The report indicates impressions of 
chronic bilateral knee pain, and normal physical examination 
of both knees.  The report of x-rays of each knee, conducted 
pursuant to this examination, indicates that no significant 
bony or soft tissue abnormality was noted on either side, and 
that joint spaces were well maintained bilaterally.

The report of a February 1999 VA mental disorders examination 
shows that he was unable to remember the dates of his combat 
experience, his unit, medals received, or the location of his 
basic training.  He indicated that he underwent advanced 
infantry training in Saudi Arabia, but was unable to be more 
specific.  The report shows that, "[w]hen asked to describe a 
typical day in Saudi [Arabia], he replied, 'I can't 
remember.'"  The report notes that December 1997 testing 
showed evidence of dysthymic disorder and anxiety disorder, 
not otherwise specified, and cognitive disorder secondary to 
mood disorder, with no actual memory deficit defined.  The 
report indicates findings of dysthymic disorder, and 
cognitive disorder secondary to dysthymic disorder.  It also 
indicates comments by the examiner that the veteran exerted 
very little effort during the interview, and that "this has 
raised a question of malingering."  The examiner also 
commented that the veteran did not appear to satisfy criteria 
needed for a diagnosis of PTSD.  

The report of a March 1999 VA PTSD examination notes that 
psychometric testing failed to provide support for a 
diagnosis of PTSD, primarily due to the invalid nature of the 
Minnesota Multiphasic Personality Inventory (MMPI) profile.  
The examiner noted that the veteran was currently reporting 
severe levels of both depressive and anxious symptoms, but 
that his interpersonal presentation during interview and 
testing was not consistent with his reported levels of 
emotional distress; he sat calmly, was not tearful, did not 
appear to be anxious, had impeccable grooming, appeared to 
take great care with his physical appearance, and was able to 
concentrate and complete test items with no observed 
difficulty.  The examiner found that the primary flavor of 
the veteran's interpersonal presentation was of a sullen and 
irritable individual.

The transcript of the March 2000 personal hearing, held 
before the undersigned Veterans Law Judge in Jackson, 
Mississippi, shows that the veteran testified that he began 
experiencing memory loss, fatigue, emotional stress, joint 
pain and soreness following his return from Saudi Arabia.  He 
also testified that shortness of breath and fatigue began 
while he was serving in the Southwest Asia Theater.  He 
alleged that he was in "actual battle."  He stated that he 
had gained weight as a result of being depressed, and that he 
experienced peeling of the skin on his hands, feet, and other 
parts of his body.  He also stated that he has had memory 
loss and daily headaches.  With regard to his knees, he 
testified that he experienced knee pain and stiffness, that 
he was unable to bear weight on his knees, and that his knees 
locked up and gave way.  As to his PTSD, he testified that he 
couldn't sleep because he saw Iraqi soldiers, and that his 
tank unit shot an enemy tank.  

II.  Legal analysis

A.  Service connection for PTSD, asthma and COPD, sleep 
disturbance, weight loss, shortness of breath, a skin 
disorder, emotional and physical stress, headaches, joint and 
muscle pain, a gastrointestinal disorder, and flu-like 
symptoms

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran further contends that he is entitled to service 
connection for various disabilities pursuant to 38 C.F.R. 
§ 3.317.  Title 38 U.S.C.A. Section 1117 provides in 
pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

C. * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
Theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2000).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the Southwest Asia theater of operations during the Gulf War, 
or to a compensable degree no later than December 31, 2001, 
and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (1999) (implementing 38 U.S.C.A. 
§ 1117).  "Objective indications of chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

A well-grounded claim for benefits pursuant to 38 U.S.C.A. 
§ 1117 requires (1) evidence that the claimant is a Persian 
Gulf veteran; (2) evidence of objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b); (3) signs or 
symptoms became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent not later than December 31, 
2001; and (4) that such symptoms cannot be attributed to any 
known clinical diagnosis.  See Neumann v. West, 14 Vet. 
App. 12, 13 (2000).  This decision found that a requirement 
articulated by VA's General Counsel for a well-grounded claim 
for undiagnosed illness that there be a nexus between the 
chronic disability and the undiagnosed illness impermissibly 
added a limitation to the statute.  Id., at 12.  Cf. 
VAOPGCPREC 4-99.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  With regard to the case 
at hand, nothing in the record suggests the existence of 
evidence that might well ground any of the veteran's claims 
that is not well grounded.  Accordingly, VA did not fail to 
meet its obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).

1.  Service connection for PTSD

A threshold question, when ascertaining whether a claim for 
service connection is well grounded, is determining whether 
the disability for which service connection is sought is 
currently manifested; clearly, service connection cannot be 
granted for a disability that is not shown to exist.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."

With regard the veteran's claim for service connection for 
PTSD, the evidence shows that PTSD has not been diagnosed.  
In fact, it has been ruled out.  The report of the February 
1999 VA mental disorders examination notes that the veteran 
did not appear to satisfy the criteria needed for a diagnosis 
of PTSD.  Likewise, the report of the March 1999 VA PTSD 
examination indicates that psychometric testing failed to 
provide support for a PTSD diagnosis.  In addition, no other 
evidence associated with the claims folder shows that a 
diagnosis of PTSD has been rendered.  In the absence of any 
evidence demonstrating that the veteran has PTSD, the Board 
must conclude that the veteran's claim for service connection 
for that disability is not well grounded.


2.  Service connection for asthma and COPD due to smoke 
exposure

The veteran's claim for service connection for asthma and 
COPD due to smoke exposure is well grounded, in that the 
criteria set forth in Caluza, supra, are satisfied.  In 
particular, a medical statement shows that the post-service 
manifestation of asthma has been attributed to inservice 
smoke exposure.  The veteran has not indicated that any 
records of probative value that could be secured with regard 
to this issue are not associated with his claims folder; 
accordingly, the Board finds that the duty to assist him with 
regard to this issue has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran's service medical records do not demonstrate that 
either asthma or COPD was diagnosed during his period of 
active service, or that any disorder or problem manifested 
during such service was later deemed to be symptomatic of 
asthma or COPD.  Neither the report of his separation medical 
examination, nor the report of medical history prepared in 
conjunction with that examination, indicate that asthma or 
COPD had been present during his period of active duty.

VA medical records dated subsequent to the veteran's 
separation from service show that asthma and airway disease 
has been diagnosed, and that his airway disease has been 
attributed to inservice smoke exposure; the veteran has 
alleged that he was exposed to the smoke of burning oil 
wells.  The medical record is equivocal as to whether airway 
disease is, in fact, currently manifested; reports of 
pulmonary function testing show that the veteran's effort and 
compliance with the testing was questioned on several 
occasions, while the report of the most recent such testing, 
conducted by VA in February 1997, shows that studies were 
probably normal.  However, even assuming the presence of 
asthma and COPD for the purpose of this discussion, the 
impression noted on VA treatment in August 1995, that the 
veteran had asthma that was probably due to smoke exposure 
during the Gulf War, must be balanced against evidence to the 
contrary.  His service medical records are not only negative 
for asthma or COPD, but also do not demonstrate that he was 
accorded any treatment for smoke inhalation or exposure.  In 
addition, there is no other evidence that supports his 
contention that he suffered smoke exposure while in the 
Southwest Asia Theater.  The medical impression rendered in 
August 1995 appears to be premised on the veteran's 
recitation of events.  The Court has consistently held that 
the Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
See, e.g., Godfrey v. Brown, 8 Vet. App. 113 (1995).

In brief, the preponderance of the evidence demonstrates that 
asthma and COPD was initially manifested subsequent to the 
veteran's separation from service, and is not related to 
disease or injury incurred therein, to include purported 
inservice exposure to smoke from burning oil wells.  His 
claim for service connection for asthma and COPD, claimed as 
due to smoke exposure, fails.

With regard to the veteran's claim in the alternative that he 
has a disability due to undiagnosed illness manifested by 
asthma and COPD, both asthma and COPD constitute recognized 
clinical diagnoses.  The very essence of a claim for 
undiagnosed illness is that there be no diagnosis to account 
for the symptomatology.  Accordingly, to the extent that the 
claim for asthma and COPD is for undiagnosed illness, it is 
one as to which there is no legal entitlement.  Cf. 38 
U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999); 
see Neumann v. West, 14 Vet. App. 12 (2000).  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

3.  Service connection for sleep disorder

The veteran's service medical records do not indicate that he 
was accorded treatment for sleep problems, or that any 
disability manifested by sleep disturbance was noted.  The 
report of his separation medical examination, and the report 
of medical history prepared in conjunction with that 
examination, are negative as to the presence of any such 
disability.  In addition, the post-service medical records, 
while reflecting his complaints of sleep disturbance, do not 
show a diagnosis of a sleep disorder, nor that any sleep 
disturbance that may have been manifested after service was 
present during service, or was related to inservice disease 
or injury.  

Post-service medical records and hearing transcripts show 
that the veteran has reported experiencing sleep disturbance.  
However, these records are devoid of any diagnosis of a sleep 
disorder.  The report of the September 1997 VA general 
medical examination attributes fatigue to poor sleeping 
habits secondary to nightmares.  Poor sleeping habits are not 
a recognized sleep disorder, and nightmares were not 
associated with any diagnosis or disability.  This amounts to 
a conclusion that the veteran is tired because he does not 
get enough sleep.  The lack of sleep is not attributed to any 
disability.  (The question of service connection for fatigue, 
as distinguished from sleep disturbance, is the subject of a 
separate discussion, set forth below.)  

In the absence of any evidence demonstrating that the veteran 
has a sleep disorder, the Board must conclude that the 
veteran's claim for service connection for that disability is 
not well grounded.  Concomitantly, the Board must conclude 
that his claim in the alternative, whereby he is seeking 
service connection for a disability due to undiagnosed 
illness manifested by sleep disturbance, is not well 
grounded.  There have been no objective indications of a 
disability manifested by sleep disturbance.  In view of the 
fact that the claimed impairment is not currently manifested, 
the claimed etiology of that nonexistent disability is 
irrelevant.  If there is no disability manifested by sleep 
disturbance, there need be no inquiry as to whether that 
nonexistent disability was the product of Persian Gulf War 
service.



4.  Service connection for weight loss

As previously noted, a threshold question, when ascertaining 
whether a claim for service connection is well grounded, is 
determining whether the disability for which service 
connection is sought is currently manifested; clearly, 
service connection cannot be granted for a disability that is 
not shown to exist.

With regard to the veteran's claim for service connection for 
a disability manifested by weight loss, a review of the 
medical evidence does not demonstrate that he has such a 
disability.  The report of the September 1997 VA general 
medical examination indicates a diagnosis of history of 
weight loss, resolved.  The transcript of the November 1998 
RO hearing shows that he stated at that time that he had 
regained weight that he had previously lost, while the 
transcript of his March 2000 personal hearing before the 
undersigned shows that he indicated that he had gained 
weight, purportedly as a result of being depressed. 

In addition, the medical evidence does not demonstrate that 
the veteran has, in fact, lost weight.  On entrance into 
service his weight was recorded as 124 pounds, while on 
separation from service his weight was recorded as 145 
pounds.  On VA examination in September 1997 his weight was 
recorded as 146 pounds.  

In the absence of any evidence demonstrating that the veteran 
has a disability manifested by weight loss, the Board must 
conclude that the veteran's claim for service connection for 
that disability is not well grounded.  Concomitantly, the 
Board must conclude that his claim in the alternative, 
whereby he is seeking service connection for a disability due 
to undiagnosed illness manifested by weight loss, is not well 
grounded.  In view of the fact that the claimed impairment is 
not shown, the claimed etiology of that nonexistent 
disability is irrelevant; if there is no disability 
manifested by weight loss, there need be no inquiry as to 
whether that nonexistent disability was the product of 
Persian Gulf War service.



5.  Service connection for shortness of breath

The veteran's service medical records, while noting that he 
was seen on several occasions for breathing problems, do not 
demonstrate that a disability manifested by shortness of 
breath was identified during service.  The report of his 
service separation medical examination, and the report of 
medical history prepared in conjunction therewith, do not 
indicate that any such disability was noted.  Likewise, the 
post-service medical evidence does not demonstrate the 
presence of any disability manifested by shortness of breath 
(other than asthma and COPD, which are discussed above) that 
may have been present after service was present during 
service, or has been attributed to inservice disease or 
injury.  The Board must therefore conclude that the veteran's 
claim for service connection for a disability manifested by 
shortness of breath is not well grounded.

The post-service evidence does demonstrate the presence of a 
disability that would be manifested by shortness of breath; 
as indicated above, both asthma and airway disease have been 
found.  These are recognized clinical diagnoses for shortness 
of breath.  It therefore follows, by definition, that the 
veteran's shortness of breath cannot be a manifestation of 
undiagnosed illness.  The very essence of a claim for 
undiagnosed illness is that there be no diagnosis to account 
for the symptomatology.  Accordingly, to the extent that the 
claim for shortness of breath is for undiagnosed illness, it 
is one as to which there is no legal entitlement.  Cf. 38 
U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999); 
see Neumann v. West, 14 Vet. App. 12 (2000).  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

6.  Service connection for a skin disorder

The veteran's service medical records, to include the report 
of his service separation examination, are devoid of any 
references to skin problems.  Although he alleged at his 
March 2000 hearing that, while in service, he experienced 
peeling of the skin on his hands, feet, and other parts of 
his body, it remains uncontroverted that the medical records 
that were compiled during his period of service are negative 
for the presence of any skin problems.  In addition, medical 
records dated after service, while noting the presence of 
skin problems, do not indicate that these problems had been 
manifested during service, or that they were due to inservice 
disease or injury.  In the absence of evidence demonstrating 
that a skin disorder was manifested during service, the Board 
concludes that his claim for service connection for that 
disorder is not well grounded.

The presence of a skin disorder is first shown subsequent to 
the veteran's separation from service; the report of a 
February 1997 VA skin examination indicates the manifestation 
of a single lesion on the veteran's left forearm that was 
attributed to furunculosis.  Subsequent medical records show 
that skin problems exhibited by the veteran were deemed to be 
symptomatic of herpes simplex.  As these are recognized 
clinical diagnoses for the veteran's skin problems, they are 
not, by definition, a manifestation of undiagnosed illness.  
The very essence of a claim for undiagnosed illness is that 
there be no diagnosis to account for the symptomatology.  
Accordingly, to the extent that the claim for a skin 
condition is for undiagnosed illness, it is one as to which 
there is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (1999); see Neumann v. West, 
14 Vet. App. 12 (2000).  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

7.  Service connection for emotional and physical stress

A review of the veteran's service medical records does not 
demonstrate that a disability manifested by emotional and 
physical stress was present during his period of active 
service.  Although a March 1990 service medical record shows 
that he had attended a block of instruction that introduced 
principles of stress management, neither this record, nor any 
other medical record, indicates that the veteran experienced 
stress, or that this instruction was prompted by complaints 
of stress.  The report of his service separation medical 
examination, and the report of medical history he prepared in 
conjunction with service separation, do not show that stress 
of either an emotional or physical nature had been manifested 
during his period of active service.  In addition, the 
medical evidence compiled subsequent to his separation from 
service does not show that he experienced emotional or 
physical stress during service, or that the dysthymic 
disorder or dementia diagnosed several years following his 
service separation was the product of inservice disease or 
injury.  The Board therefore concludes that the requirement 
that there be evidence of an inservice incurrence of a 
disease or injury is not satisfied, and that the claim for 
service connection for a disability manifested by emotional 
and physical stress is not well grounded.  See Caluza v. 
Brown, 7 Vet. App. at 504-06 (1995).

The presence of a disability manifested by emotional and 
physical stress is first shown at least several years 
subsequent to the veteran's separation from service; the 
report of an October 1997 VA mental disorders examination 
indicates a diagnosis of dysthymic disorder and dementia not 
otherwise specified.  VA treatment records dated thereafter 
likewise indicate diagnoses of dysthymia.  This is a 
recognized clinical diagnosis for the veteran's stress; the 
emotional and physical stress claimed is therefore not, by 
definition, a manifestation of undiagnosed illness.  The very 
essence of a claim for undiagnosed illness is that there be 
no diagnosis to account for the symptomatology.  Accordingly, 
to the extent that the claim for a disability manifested by 
emotional and physical stress is for undiagnosed illness, it 
is one as to which there is no legal entitlement.  Cf. 38 
U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (1999); 
see Neumann v. West, 14 Vet. App. 12 (2000).  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

8.  Service connection for vascular headaches

The veteran's service medical records, to include the report 
of his service separation examination, are devoid of any 
references to headaches, or to any disability that was 
manifested thereby.  In addition, the post-service medical 
evidence does not show that headaches manifested subsequent 
to service were initially manifested during service, or are 
related to inservice disease or injury.  In the absence of 
evidence demonstrating that either headaches, or a disability 
manifested by headaches, were present during service or 
otherwise related thereto, the Board concludes that his claim 
for service connection for that disorder is not well 
grounded.

The presence of a disability manifested by headaches is first 
shown subsequent to the veteran's separation from service; 
the report of an October 1997 VA miscellaneous neurological 
disorders examination indicates that, while neurologic 
examination was normal, the veteran had minor, but somewhat 
frequent, vascular headaches that were probably a form of 
migraine.  This is a recognized clinical diagnosis for the 
veteran's headaches; these headaches are therefore not, by 
definition, a manifestation of undiagnosed illness.  The very 
essence of a claim for undiagnosed illness is that there be 
no diagnosis to account for the symptomatology.  Accordingly, 
to the extent that the claim for a disability manifested by 
headaches is for undiagnosed illness, it is one as to which 
there is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 (West 
Supp. 2000); 38 C.F.R. § 3.317 (1999); see Neumann v. West, 
14 Vet. App. 12 (2000).  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

9.  Service connection for joint and muscle pain

The veteran's service medical records show that in August 
1990 he complained of neck pain, in December 1991 mild back 
strain was discerned, and in September 1992 mid-back pain was 
noted.  In addition, the report of medical history prepared 
in conjunction with service separation shows that he 
indicated that he had, or once had, swollen and painful 
joints.  However, the report of his separation medical 
examination does not demonstrate the presence of a disorder 
manifested by joint and muscle pain (with the exception of 
chronic bilateral knee pain, for which service connection has 
been granted).

Similarly, the post-service medical evidence does not show 
that a disorder manifested by joint and muscle pain has been 
identified.  The report of a July 1994 VA joints examination 
notes complaints by the veteran of joint and muscle soreness, 
but indicates that his primary joint complaints appeared to 
be with regard to his knees.  The report of the September 
1997 VA general medical examination shows that the veteran, 
when discussing his knee problems, indicated that he had no 
pain in other joints.  While the transcripts of his personal 
hearings show that he averred that he had joint and muscle 
soreness, the clinical record is devoid of evidence 
indicating that any such impairment has been manifested.

In the absence of any evidence demonstrating that the veteran 
has a disability manifested by joint and muscle pain, the 
Board must conclude that the veteran's claim for service 
connection for that disability is not well grounded.  
Concomitantly, the Board must conclude that his claim in the 
alternative, whereby he is seeking service connection for a 
disability due to undiagnosed illness manifested by joint and 
muscle pain, is not well grounded.  In view of the fact that 
the claimed impairment is not currently manifested, the 
claimed etiology of that nonexistent disability is 
irrelevant; if there is no disability manifested by joint and 
muscle pain, there need be no inquiry as to whether that 
nonexistent disability was the product of Persian Gulf War 
service.

10.  Service connection for a gastrointestinal disorder

The veteran's service medical records show that, on at least 
one occasion, he was accorded treatment for gastroenteritis, 
and that he cited having, or once having had, frequent 
indigestion, and stomach, liver, or intestinal trouble, on 
the report of medical history prepared pursuant to his 
separation from service.  However, the report of his 
separation medical examination does not indicate the presence 
of any gastrointestinal problems or disorder, to include 
either dyspepsia or diarrhea.  In addition, the post-service 
medical evidence, while noting complaints of gastrointestinal 
problems, and findings of dyspepsia and gastroenteritis, do 
not indicate that such problems were deemed to have been 
manifested during service, the product of inservice disease 
or injury, or were otherwise related to the gastroenteritis 
noted during service.  In the absence of a nexus between the 
veteran's inservice gastroenteritis and the gastroenteritis 
shown post service, the Board must therefore conclude that 
the veteran's claim for service connection for a 
gastrointestinal disorder is not well grounded.

The post-service evidence shows that the presence of 
dyspepsia, duodenitis and gastroenteritis were noted on 
medical evaluation in 1993 and 1994, along with a history of 
diarrhea.  Notwithstanding the fact that diagnostic tests 
conducted subsequent to 1994 are negative for the presence of 
any gastrointestinal disorder, it is nonetheless noted that 
duodenitis and gastroenteritis are recognized clinical 
diagnoses for the veteran's complaints; any gastrointestinal 
problems he may have are therefore not, by definition, a 
manifestation of undiagnosed illness.  The very essence of a 
claim for undiagnosed illness is that there be no diagnosis 
to account for the symptomatology.  Accordingly, to the 
extent that the claim for a disability manifested by 
gastrointestinal problems, to include dyspepsia and diarrhea, 
is for undiagnosed illness, it is one as to which there is no 
legal entitlement.  Cf. 38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (1999); see Neumann v. West, 14 Vet. 
App. 12 (2000).  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

11.  Service connection for flu-like symptoms

The veteran's service medical records show that, in December 
1991, assessments to include mild flu-like symptoms were made 
following complaints of a sore throat, nasal discharge, and 
right side back and leg pain.  Service medical records dated 
thereafter, however, do not indicate complaints of or 
treatment for any "flu-like symptoms."  Both the report of 
his service separation examination, and the report of medical 
history complied in conjunction therewith, do not indicate 
the presence of any such symptoms, nor does the post-service 
medical evidence, while indicating the possible presence of a 
disability manifested by flu-like symptoms (allergic 
rhinitis) show that any post-service disability manifested by 
flu-like symptoms was present during service, or was 
otherwise related to the flu-like symptoms noted in service.  
In the absence of a nexus between the veteran's inservice 
flu-like symptoms and those shown after service, the Board 
finds that the veteran's claim for service connection for 
that disability is not well grounded.

The post-service evidence indicates that the veteran reported 
experiencing problems that he attributed to what could be 
described as a disability manifested by flu-like symptoms.  
Such complaints were noted at the time of the most recent VA 
general medical examination, which was conducted in September 
1997.  The report of that examination indicates a diagnosis 
of history of allergic rhinitis (flu-like symptoms).  
Allergic rhinitis is a recognized clinical diagnosis for the 
veteran's complaints; any flu-like problems he may have are 
therefore not, by definition, a manifestation of undiagnosed 
illness.  The very essence of a claim for undiagnosed illness 
is that there be no diagnosis to account for the 
symptomatology.  Accordingly, to the extent that the claim 
for a disability manifested by flu-like symptoms is for 
undiagnosed illness, it is one as to which there is no legal 
entitlement.  Cf. 38 U.S.C.A. § 1117 (West Supp. 2000); 38 
C.F.R. § 3.317 (1999); see Neumann v. West, 14 Vet. App. 12 
(2000).  Where there is no entitlement under the law to the 
benefit sought, the appeal must be terminated.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

B.  Whether new and material evidence has been submitted to 
reopen claims of service connection for disabilities 
manifested by fatigue and memory loss

Service connection for disabilities manifested by fatigue and 
memory loss, both as directly due to service and due to 
undiagnosed illness resulting from Persian Gulf War service, 
was denied by the Nashville RO in June 1995.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter dated June 13, 1995.  With 
regard to the claim for service connection for fatigue, NODs 
were received by VA in July 1995 and February 1996; with 
regard to the claim for service connection for memory loss, 
an NOD was received by VA in February 1996.  An SOC as to 
those issues was promulgated by VA on April 10, 1996.  A 
substantive appeal pertaining to each of those issues was 
received by VA in November 1996.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (1999).  Likewise, he has 
the remainder of that one-year period, or 60 days subsequent 
to the issuance of the SOC, whichever period is longer, 
within which to submit a substantive appeal.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(1999).  Governing statutory and regulatory provisions 
stipulate that both unappealed rating decisions and decisions 
of the Board are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In the instant case, the veteran had until June 13, 1996, to 
submit a substantive appeal as to the RO's denials of his 
claims of service connection for disabilities manifested by 
fatigue and memory loss.  As indicated above, substantive 
appeals on those matters were not received until November 
1996.  The RO's June 1995 denials are, therefore, final and 
require the receipt of new and material evidence in order to 
be reopened. 

Although the Jackson RO thereafter, in July 1997, denied 
entitlement to service connection for disabilities manifested 
by fatigue and memory loss on both direct and undiagnosed 
illness bases without formal discussion of whether new and 
material evidence had been submitted to reopen previously 
denied and final claims on those issues, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issues on appeal with regard questions of service 
connection for disabilities manifested by fatigue and memory 
loss have been recharacterized as indicated on page two of 
this decision.  See also Barnett v. Brown, 8 Vet. App. 1, 4 
(1995) (Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the Board finds that the 
veteran's due process rights are not violated by this Board 
decision inasmuch as the Board's review in effect encompasses 
the evidence that had been considered by the RO in June 1995. 

The Court has held that the well-groundedness requirement 
does not apply with regard to the reopening of disallowed 
claims and the revision of prior final determinations, 
insofar as the evidence is reviewed as to whether the 
criteria for the reopening of claims are satisfied.  Jones v. 
Brown, 7 Vet. App. 134 (1994); see also Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application if on notice that relevant evidence exists or may 
be obtainable.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim (see Robinette v. Brown, 8 
Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

1.  A disability manifested by fatigue

The evidence of record in June 1995, when the Nashville RO 
denied service connection for a disability manifested by 
fatigue, both directly due to service and as a result of 
Persian Gulf duty, included the veteran's service medical 
records and the reports of VA examinations conducted in 
August 1993 and July 1994.  The RO found that there was no 
medical evidence of treatment for that condition.

The evidence submitted subsequent to June 1995, with regard 
to the question of service connection for fatigue, includes 
lay statements indicating, in part, that the veteran appeared 
tired; VA medical records, to include the report of a 
September 1997 VA general medical examination indicating a 
diagnosis of fatigue secondary to poor sleeping habits 
secondary to nightmares; and testimony presented at November 
1998 and March 2000 personal hearings, at which time the 
veteran alleged that he began experiencing fatigue after his 
return from Persian Gulf service.

This evidence, and, in particular, the report of the 
September 1997 VA general medical examination, is new, in 
that it presents information that had not previously been 
known.  In particular, this report shows that fatigue is, 
apparently, manifested.  This evidence, however, is not 
material; that is, it does not tend to prove that a 
disability manifested by fatigue was present during service 
or is related to inservice disease or injury, or is a 
disability due to undiagnosed illness as a consequence of 
Persian Gulf service.  Rather, the September 1997 VA 
examination report shows that neither a disability manifested 
by fatigue, nor a disability due to undiagnosed illness 
manifested by fatigue, in contrast to fatigue as a symptom, 
has been diagnosed; that is, the report does not show that 
any such disability is currently manifested.  The report, to 
the contrary, shows that fatigue has been deemed to be a 
product of nightmares, and the poor sleeping habits resulting 
therefrom.  Nightmares and poor sleeping habits may well be 
symptomatic of disabilities, although they have not been 
associated with any disability by competent medical 
authority.  The veteran's fatigue has been attributed to poor 
sleep habits rather than any disability.  (Service connection 
for a disability manifested by sleep disturbance has been 
discussed as a separate issue in this decision.)  In 
addition, service connection has not been established for any 
disability manifested by either sleep disturbance or 
nightmares, and the question of service connection for 
fatigue as secondary thereto therefore need not be addressed; 
see 38 C.F.R. § 3.310(a) (1999).

The Board accordingly finds that new and material evidence 
that would serve to reopen the veteran's claim for service 
connection for a disability manifested by fatigue, claimed in 
the alternative as a disability due to undiagnosed illness 
manifested by fatigue, has not been submitted, and that this 
claim has not been reopened.  It therefore follows that 
inquiry as to whether this claim is well grounded would not 
be relevant.

2.  A disability manifested by memory loss

The evidence of record in June 1995, when the Nashville RO 
denied service connection for a disability manifested by 
memory loss, both directly due to service and as a result of 
Persian Gulf duty, included the veteran's service medical 
records and the reports of VA examinations conducted in 
August 1993 and July 1994.  The RO noted that there was no 
evidence of memory loss, but only subjective complaints by 
the veteran.

The evidence submitted subsequent to June 1995, with regard 
to the question of service connection for memory loss, 
includes lay statements indicating, in part, that the veteran 
experienced memory loss; VA medical records, to include the 
report of a December 1997 VA psychological examination that 
indicates remarks by the examiner that the veteran's 
cognitive deficits were probably secondary to his mood 
disorder, in that he had current measurable deficits in 
memory and other cognitive functions that would likely 
improve with successful treatment of that mood disorder; a 
report of VA mental health treatment, dated in July 1998, 
indicating an assessment that the veteran's cognitive 
problems were deemed probably related to nerve problems; and 
testimony presented at November 1998 and March 2000 personal 
hearings, at which time the veteran alleged that he began 
experiencing memory loss after his return from Persian Gulf 
service.

This evidence, and specifically the December 1997 and July 
1998 VA medical records, is new, in that it presents 
information that had not previously been known.  In 
particular, these records show that cognitive deficits such 
as memory loss were in fact found on clinical review, as 
opposed to being merely the subjects of complaints by the 
veteran. 

This evidence, however, is not material; that is, it does not 
tend to demonstrate that a disability manifested by memory 
loss is either the direct result of service or a disability 
that is due to undiagnosed illness resulting from Persian 
Gulf service.  In fact, this evidence does not show that any 
memory loss exhibited by the veteran is a separate and 
distinct disability, but rather that it is symptomatic, or 
the product of, his mental problems, which, as noted above, 
have been diagnosed as manifestations of a dysthymic 
disorder.  Service connection has not been established for 
any mental disorder, to include dysthymia, and the question 
of service connection for memory loss as secondary thereto 
therefore need not be addressed; see 38 C.F.R. § 3.310(a) 
(1999).

The Board accordingly finds that new and material evidence 
that would serve to reopen the veteran's claim for service 
connection for a disability manifested by memory loss, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by memory loss, has not been submitted, 
and that this claim has not been reopened.  It therefore 
follows that inquiry as to whether this claim is well 
grounded would be irrelevant.

C.  Increased disability ratings for retropatellar pain 
syndrome of each knee

A claim for an increased disability rating is well grounded 
if the claimant alleges that a service-connected condition 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased bilateral 
knee impairment; therefore, his claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the RO 
provided the veteran appropriate VA examinations.  There is 
no indication of additional medical records that the RO did 
not obtain.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3 
(1999).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The veteran's bilateral knee disability is retropatellar pain 
syndrome.  No specific diagnostic code exists for this 
disability, and it has been evaluated by analogy under 
Diagnostic Code 5257.  (Ratings are done by analogy to 
closely related disease or injury when an unlisted condition 
is encountered.  38 C.F.R. § 4.20.)  A 10 percent disability 
evaluation has been assigned for each knee.  Ten percent 
contemplates slight disability attributable to recurrent 
subluxation or lateral instability.  Moderate subluxation or 
lateral instability is required for a 20 percent evaluation, 
and severe subluxation or lateral instability is required for 
a 30 percent rating.  On the most recent VA examination of 
February 1999, there was no instability of the patella or of 
the knee joints of either leg, or on varus and valgus 
testing.  There was no swelling, tenderness, or effusion.  
The veteran's gait was normal.  On examination in September 
1997, there was no objective evidence of organic pathology.  
There is simply no evidence of any manifestations of 
disability ratable under Diagnostic Code 5257.  The only 
manifestation of disability the veteran has are his 
complaints of constant and severe pain.  The Board finds his 
assertions in this regard to be utterly lacking in 
credibility.  There have not been, on examination, any 
objective indications of pain, such as muscle spasm, 
crepitus, or noted satisfactory evidence of painful motion.  
Examiners have noted that the veteran limits movement of his 
legs, but is able to accomplish ordinary movements without 
apparent pain or difficulty.  The veteran's assertion in one 
treatment record that the examiner's voice vibrations caused 
bilateral leg pain is inherently unbelievable.  Accordingly, 
it must be concluded that the preponderance of the evidence 
is against a rating higher than 10 percent for either knee 
under Diagnostic Code 5257.

Where separate and distinct manifestations have arisen from 
the same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board 
accordingly considers whether there is evidence of additional 
limitation attributable to any manifestation of disability 
not adequately compensated at the current 10 percent rating 
for each knee.  These manifestations must be separate and 
distinct, for the same disability may not be compensated 
under different diagnostic codes.  38 C.F.R. § 4.14.

Consideration is therefore given to whether a higher, or 
separate, evaluation might be applied under other potentially 
applicable diagnostic codes.  The veteran does not have 
ankylosis of either knee (Diagnostic Code 5256), dislocation 
of the semilunar cartilage (Diagnostic Code 5258), removal of 
the semilunar cartilage (Diagnostic Code 5259), impairment of 
the tibia and fibula (Diagnostic Code 5262), or acquired 
traumatic genu recurvatum (Diagnostic Code 5263), so 
additional or separate ratings under these codes would not be 
appropriate.
  
The veteran does not have x-ray evidence of arthritis of the 
knees, so rating under Diagnostic Code 5010 or 5003 
(traumatic or degenerative arthritis) would not be 
appropriate.

Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260.  Flexion limited to 60 degrees is 
required for a noncompensable evaluation.  Limitation to 45 
degrees is required for a 10 percent evaluation.  For a 20 
percent evaluation, limitation must be to 30 degrees.

Limitation of extension is evaluated under Diagnostic Code 
5261.  A noncompensable evaluation is assigned for limitation 
of extension to 5 degrees.  Limitation to 10 degrees warrants 
a 10 percent rating, and limitation to 15 degrees warrants a 
20 percent rating.

A normal range of motion for the knee by VA standards is from 
0 (zero) degrees, in which position the leg is extended 
straight out, to 140 degrees, in which position the leg is 
flexed backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

On the most recent VA examination in February 1999, range of 
motion on the left was accomplished from 0 (zero) to 150 
degrees, and on the right from 0 (zero) to 145 degrees, with 
all motion being active range of motion.  As indicated above, 
movement of the knee from 0 (zero) to 140 degrees constitutes 
full or normal range of knee motion.  The veteran therefore 
has no limitation of motion, and he does not meet the 
criteria for even a noncompensable evaluation under either 
limitation of motion code.  On examination, his gait was 
considered normal, although, according to the examiner, he 
seemed to favor his left leg when he was being observed.  In 
addition, on x-ray, no significant bony or soft tissue 
abnormality was noted on either side, while joint spaces on 
each side were well maintained.  The report of a prior VA 
examination of his knees, conducted in September 1997, 
likewise indicates that, on x-ray, there was no fracture, 
dislocation, narrowing of the articular cartilage or 
osteophyte formation.  The report of the February 1999 
examination indicates an impression of normal physical 
examination of both knees, while the report of the September 
1997 examination notes an impression that there was no 
objective evidence of organic pathology.

The Board must conclude that there is no additional 
disability attributable to limitation of motion such that a 
separate or higher disability evaluation could be assigned.  
As noted previously, the veteran's complaints of the level of 
his pain lack credibility.  

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  There being no limitation of motion or 
satisfactory evidence of painful motion, there is no basis 
for considering additional functional limitation under these 
provisions.  Diagnostic Code 5257 is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Any pain affecting function of the knees is not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned for each knee disability, as reflected by 
the medical findings of record which do not meet the criteria 
for a 20 percent schedular evaluation for either knee.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, the rating 
schedule in this case does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). 

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claims for disability 
ratings in excess of 10 percent for retropatellar pain 
syndrome of each knee.  His claims for increased disability 
ratings, therefore, fail.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for asthma and COPD due to 
smoke exposure is denied.  The claim of entitlement to 
service connection for a disability due to undiagnosed 
illness manifested by asthma and COPD is one lacking legal 
entitlement, and it is denied.

Entitlement to service connection for a sleep disorder, 
claimed as disability manifested by sleep disturbance, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by sleep disturbance, is denied.  

Entitlement to service connection for a disability manifested 
by weight loss, claimed in the alternative as a disability 
due to undiagnosed illness manifested by weight loss, is 
denied.  

Entitlement to service connection for a disability (other 
than asthma or COPD) manifested by shortness of breath is 
denied.  The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by shortness 
of breath is one lacking legal entitlement, and it is denied.

Entitlement to service connection for furunculosis and herpes 
simplex, claimed as a disability manifested by a skin 
disorder, is denied.  The claim of entitlement to service 
connection for a disability due to undiagnosed illness 
manifested by skin problems is one lacking legal entitlement, 
and it is denied.

Entitlement to service connection for dysthymic disorder and 
dementia, claimed as a disability manifested by emotional and 
physical stress is denied.  The claim of entitlement to 
service connection for a disability due to undiagnosed 
illness manifested by emotional and physical stress is one 
lacking legal entitlement, and it is denied.

Entitlement to service connection for vascular headaches is 
denied.  The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by headaches 
is one lacking legal entitlement, and it is denied.

Entitlement to service connection for a disability manifested 
by joint and muscle pain, claimed in the alternative as a 
disability due to undiagnosed illness manifested by joint and 
muscle pain, is denied.  

Entitlement to service connection for a disability manifested 
by a gastrointestinal disorder, to include dyspepsia and 
diarrhea, is denied.  The claim of entitlement to service 
connection for a disability due to undiagnosed illness 
manifested by gastrointestinal problems, to include dyspepsia 
and diarrhea, is one lacking legal entitlement, and it is 
denied.

Entitlement to service connection for allergic rhinitis, 
claimed as a disability manifested by flu-like symptoms is 
denied.  The claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by flu-like 
symptoms is one lacking legal entitlement, and it is denied.

New and material evidence has not been received with regard 
to the veteran's claim for service connection for a 
disability manifested by fatigue, claimed in the alternative 
as a disability due to undiagnosed illness manifested by 
fatigue, and his claim has not been reopened.  

New and material evidence has not been received with regard 
to the veteran's claim for service connection for a 
disability manifested by memory loss, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by memory loss, and his claim has not been 
reopened.  

An increased disability rating for retropatellar pain 
syndrome, left knee, currently evaluated as 10 percent 
disabling, is denied.

An increased disability rating for retropatellar pain 
syndrome, right knee, currently evaluated as 10 percent 
disabling, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

